IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 16-61-BLG-SPW

Plaintiff,
ORDER TO DISMISS PETITION
vs. ALLEGING VIOLATION OF
SUPERVISED RELEASE
ANTHONY MICHAEL MCGARRY, | CONDITIONS

Defendant.

 

 

Pending before the Court is the unopposed motion of the United States to
dismiss the petition alleging a violation of supervised release conditions (Doc. 47).
For good cause shown,

IT IS HEREBY ORDERED that the motion (Doc. 47) is GRANTED and
the petition alleging a violation of supervised release conditions (Doc. 34), is
DISMISSED.

IT IS FURTHER ORDERED that the revocation hearing set for March 18,

2020 at 1:30 p.m. is VACATED.
The Clerk of Court is directed to notify counsel of the making of this Order.

 

DATED this day of March, 2020.

  

 

“SUSAN P, WATTERS
United States District Judge
